Citation Nr: 1707353	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  06-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for insomnia. 

2.  Entitlement to a rating in excess of 30 percent for residuals, fracture, nasal bone with chronic neuralgias and hypoesthesias on an extraschedular basis from June 23, 2003. 

3.  Entitlement to a rating in excess of 30 percent for sinusitis/rhinitis on an extraschedular basis from June 23, 2003.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 21, 2006.


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1977 to July 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's appeal was transferred from the St. Louis, Missouri RO to the Nashville, Tennessee, RO in October 2005 and then transferred to the Jackson, Mississippi RO in December 2005.  The Jackson, Mississippi RO is the RO of jurisdiction. 

This case was remanded for further development in September 2011 and July 2013.  


FINDING OF FACT

The Veteran was scheduled for VA examinations in relation to his claims in July 2013 and July 2016, but he failed to report for those examinations and has not shown good cause for doing so.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for insomnia is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  Entitlement to a rating in excess of 30 percent for residuals, fracture, nasal bone with chronic neuralgias and hypoesthesias on an extraschedular basis from June 23, 2003 is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  Entitlement to a rating in excess of 30 percent for sinusitis/rhinitis on an extraschedular basis from June 23, 2003 is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

4.  Entitlement to total disability rating based on individual unemployability prior to August 21, 2006 is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2006, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice regarding how disability ratings and effective dates are assigned. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claims.
ANALYSIS

The Veteran appeals the denial of service connection for insomnia, entitlement to a rating in excess of 30 percent for residuals of fracture the nasal bone on an extraschedular basis from June 23, 2003, entitlement to a rating in excess of 30 percent for sinusitis/rhinitis on an extraschedular basis from June 23, 2003 and entitlement to TDIU.  In September 2011, the Board remanded the claims for further development to include affording the Veteran a VA examination to determine the etiology of his insomnia.  It was determined that further development was needed for the increased rating claims for the RO to determine if referral for extraschedular consideration was warranted.  The Board further found that the Veteran's claim for entitlement to a TDIU prior to August 21, 2006 was inextricably intertwined with his appeal for entitlement  to service connection for insomnia.  As the RO did not comply with the requested development above, in July 2013 the Board again remanded the claims with the same directives.  

In accordance with the Board's remand directives, the Veteran was scheduled for a VA sinusitis/rhinitis, respiratory and general medical examination in July 2013.  The record shows, however, that he failed to show for the July 30, 2013 scheduled examinations.  The Veteran was scheduled for another VA examination in July 2016 on this matter.  He again failed to show for the scheduled examination.  

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction, with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160.  The expression original claim for compensation is a term of art and is controlled by regulation.  Here, the original claim for compensation, VA FORM 21-526, was filed in October 1980.  Thus, the claims on appeal are not original claims for compensation as contemplated by the operative VA regulations.  

The record reflects that the Veteran was notified in September 2011 and December 2012 that he was going to be scheduled for an examination by the VA medical facility nearest to him.  The letters informed him that if he failed to report for the examination or reexamination, without good cause, the claim shall be rated based on the evidence of record, or even denied.  The notices to the Veteran scheduling the examinations are not in the claims file.  However, VA's general practice does not include maintaining a hard copy of the notice letter, and it is presumed that the VA Medical Center (VAMC) electronically generated and mailed the Veteran notice of his scheduled examination.  See Kyhn v. Shinseki, 23 Vet. App. 335 (2010).  Additionally, the Veteran was notified twice in the Board's prior remands, and at least twice by letters from the AMC that he was required to report for the examination.  

Although the record shows that correspondence sent to the Veteran in August 2013 on a separate matter was returned as undeliverable, the record does not show correspondence sent regarding his VA examinations as being undeliverable.  Rather, the records reflect that the VAMC used the address of record reported by the Veteran prior to the scheduling of examination, which is the same address he currently maintains using a Post Office Box.  Thus, the record reflects that VA has subsequently sent mail to the P.O. Box reported by the Veteran, and there is insufficient evidence to rebut any presumption of regularity for sending the Veteran proper notice of his scheduled VA examinations.  To the extent the Veteran may have had a change of address, it is well established that it is his responsibility to keep VA advised of his whereabouts in order to facilitate the conducting of medical inquiry.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In addition, the August 2016 Supplemental Statement of the Case stated that he did not report for the examination and the Veteran has not argued that no notice was sent, nor has he requested a new examination, or offered any explanation for not reporting for the examination.  Notably, recent evidence reflects consideration of a finding of incompetency not due to mental incapacity per se, but rather due to his substance abuse disorder wherein he uses all of his available funds for illegal drug use to his own detriment. 

Here, a VA examination is needed to determine the etiology of the Veteran's insomnia to include whether a total disability rating based on individual unemployability prior to August 21, 2006 is warranted if service connection is granted.  The current evidence of record is insufficient to determine whether the Veteran has a primary insomnia disability with its onset in service, insomnia secondary to a service connected disability and/or insomnia as a symptom of a disability (which cannot be service connected).  Thus, VA examination is necessary.  Examination is also needed to determine whether the Veteran's residuals of fracture of nasal bone and sinusitis/rhinitis warrant referral for extra scheduler consideration.  As the VA examinations are far too remote and the current evidence of record lacks justification for referral of extraschedular consideration, a VA examination is necessary.  

The Veteran was scheduled for VA examinations in relation to his claims in July 2013 but he failed to appear for the scheduled examinations.  He again failed to report for the scheduled VA examination in July 2016.  Furthermore, he has not provided VA with any reason/justification for his failure to report (a claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).  The claims on appeal are not original compensation claims and they cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claims must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b).  Accordingly, the claims are denied.


ORDER

Entitlement to service connection for insomnia is denied.  

Entitlement to a rating in excess of 30 percent for residuals, fracture, nasal bone with chronic neuralgias and hypoesthesias on an extraschedular basis from June 23, 2003 is denied.  

Entitlement to a rating in excess of 30 percent for sinusitis/rhinitis on an extraschedular basis from June 23, 2003 is denied. 

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 21, 2006 is denied.   


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


